DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 	Applicant’s amendment, filed 02/18/2021, has been entered.
Claims 43, 45, 51, 53, 57-59, 86, 89, 92-93, 99, 101, 106 have been canceled.
Claim 131 has been added.  
Claims 1-42, 44, 46-50, 52 and 54-56, 60-85, 90-91, 94-98, 100, 102-105, 107-131 are pending.
Claims 1-38, 60-85 and 129-130 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim. 
Claims 39-42, 44, 46-50, 52, 54-56, 87-88, 90-91, 94-98, 100, 102-105, 107-128 and 131 are currently under examination as they read on a method of lowering serum LDL cholesterol in a patient comprising administering at least one anti-PCSK9 antibody.

This Office Action will be in response to Applicant’s remarks/argument, filed 02/18/2021.
The Rejections of Record can be found in the previous Office Action, mailed 11/19/2020.

Claim Rejections - 35 USC § 112 first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42, 44, 46-50, 52, 54-56, 87-88, 90-91, 95-98, 102-105, 107-119, 121-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant’s amendment, filed 10/12/2018, necessitated additional claims to be included in this rejection.
The instant specification does not appear to provide sufficient enabling disclosure for the claimed method of treating or preventing all the cholesterol related disorders broadly encompassed by the present claims, e.g., heterozygous familial hypercholesterolemia and homozygous familial hypercholesterolemia, stroke, Alzheimer's disease, as recited in claim 41.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation. Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
With regards to the instant claims, their breadth, the state of the prior art, and the lack of guidance provided by the inventor, comprise the primary issues as regards the unpredictability of the claimed method. 
The present claims are broadly drawn a method of treating or preventing any cholesterol related disorders broadly encompassed by the present claims, e.g., heterozygous familial hypercholesterolemia, homozygous familial hypercholesterolemia, stroke, Alzheimer's disease, comprising administering an antibody that binds PCSK9.
PCSK9 is known in the art to interact with in LDLR-LDL regulation and PCSK9 monoclonal antibodies have been shown to be effective in reducing serum LDL levels.  However, the instant disclosure does not provide sufficient in vivo or in vitro evidence showing that an anti-PCSK9 antibody is effective in treating or preventing all the cholesterol related disorders diseases broadly encompassed by the present claims.  
For example, one of skill in the art is well-aware that treatment of stroke is notoriously challenging from experimental point of view.  Many treatments in animal research cannot be reproduced in human trials.  "…[A]lthough about 500 treatments have been reported as effective in animal models of stroke, only aspirin and early thrombolysis with tissue plasminogen activator work in humans”. (Nature [online]. Nature International Weekly Journal of Science. [retrieved on 09/14/2014].  Retrieved from the Internet: < URL: http://www.nature.com/news/2010/100330/full/news.2010.158.html >.  Animal studies paint misleading picture.  See pages 1-3, reference of record).  
familial hypercholesterolemia a genetic disorder caused by a defect on chromosome 19.  Simply administering the antibody would not be able to correct the chromosomal defect in order to prevent the hereditary disease.
The specification does not adequately teach how to effectively prevent familial hypercholesterolemia reach an appropriate beneficial therapeutic endpoint in by administering the antibody. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibody to the development of effective methods of preventing familial hypercholesterolemia encompassed by the claimed invention.
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In view of the unpredictability of stroke treatment and preventing a genetic disorder with an antibody and the lack of any in vivo data, it would be undue amount of experimentation for one of skill in the art to practice the claimed method.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth.  In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.  
Response to Applicant’s argument
Applicant's argument has been considered but has not been found convincing for essentially reasons of record.  
Applicant argues, while relying on clinical trial RUTHERFORD using Repatha in patients with heterozygous familial hypercholesterolemia, that the Office Action has erred by applying unreasonable interpretation of the claims that is inconsistent with the disclosure of the instant specification.  Applicant further asserts that one of ordinary skill in the art would understand, 
With regard to “treating stroke”, it is noted that given the urgent nature of stroke, it would be undue experimentation for one of skill in the art to use an antibody to PCSK9 to treat a patient undergoing a stroke.  The FOURIER study showed that the antibody was beneficial in lowering the risk of stroke but the study did not show any treatment of stroke with the antibody.  Therefore, it would be unpredictable for treating stroke without under experimentation.
Applicant’s arguments have been not been found convincing.  Therefore, the ground of rejection are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Jackson et al. taught a method of lowering serum cholesterol comprising administering anti-PCSK9 antibody, 21B12 (see, e.g., paragraph [0496]). It is noted that this reference is Applicant’s own work and therefore, the same antibody designation would have identical sequences of the heavy and light chains and their CDRS.  The prior art also taught overlapping ranges of doses as recited in the present claims (see paragraph [0405]) and various routes of administration (see paragraph [0407]).  It is noted that even though the prior art taught the administration dosages in mg/kg, it would be obvious to determine the mass of the administration dose knowing that the average human is about 62 kg.  For example, a dosage range of 5 µg/kg - 100 mg/kg, as disclosed in paragraph [0405] would be 0.31 mg - 6.2 g of the antibody administered to a patient weighing 62 kg.  Therefore, the overlapping ranges disclosed by the prior art supports a prima facie case of obviousness where one of ordinary skill in the art would have the technical grasp and motivation to optimize the dosages through routine experimentation.  Moreover, the prior art specifically states that “refinement of the appropriate dosage is routinely made by those of ordinary skill in the art and is within the ambit of tasks routinely performed by them. In certain embodiments, appropriate dosages can be ascertained through use of appropriate dose-response data.” (see paragraph [0406].  
The other deficiency of Jackson is that Jackson did not teach recited frequencies of administration of the antibody in claim 47.  However, it would have obviously for one of 
With regards to the limitations on administration frequency, it is noted that such manipulations routinely practiced by the ordinary artisan at the time the invention was made were known as result effective variables to increase efficacy of the treatment.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  As administering PSCK9 antibody was known and readily practiced by the ordinary artisan at the time the invention was made, it would have been obvious to optimize the frequency of administration as well as evaluating the subject for effectiveness of the treatment. It is likely the product not of innovation but of ordinary skill and common sense.  
Moreover, the prior art specifically states that “the amount and frequency of administration can take into account the desired cholesterol level (serum and/or total) to be obtained and the subject's present cholesterol level, LDL level, and/or LDLR levels, all of which can be obtained by methods that are well known to those of skill in the art.” (see paragraph [0406]).
With respect to the newly added claim 131, it is noted that it would have been obvious to measure the patient’s LDLC after the patient is treated with a drug aimed to lower LDLC.  It is likely the product not of innovation but of ordinary skill and common sense.  
prima facie obvious to one of ordinary skill in the art, at the time the invention was made as evidenced by the references, especially in the absence of evidence to the contrary.  

Response to Applicant’s Argument
	Applicant argues that the present claims are non-obvious over prior art because the prior art does not teach or suggest lowering serum LDLC by “at least about 15%”.  In response, it is noted that such arbitrary percent decrease is an art known variable and can be routinely optimized.  For example, the prior art disclosed the following:
 “A physician will be able to select an appropriate treatment indications and target lipid levels depending on the individual profile of a particular patient. One well-accepted standard for guiding treatment of hyperlipidemia is the Third Report of the National Cholesterol Education Program (NCEP) Expert Panel on Detection, Evaluation, and Treatment of the High Blood Cholesterol in Adults (Adult Treatment Panel III) Final Report, National Institutes of Health, NIH Publication No. 02-5215 (2002), the printed publication of which is hereby incorporated by reference in its entirety.” [0379]

Furthermore, it is noted that administering PSCK9 antibody was known and readily practiced by the ordinary artisan at the time the invention was made, it would have been obvious to optimize the frequency of administration as well as evaluating the subject for effectiveness of the treatment.  For example, the prior art disclosed the following:
“In certain embodiments, the frequency of dosing will take into account the pharmacokinetic parameters of an antigen binding protein to PCSK9 and/or any additional therapeutic agents in the formulation used. In certain embodiments, a clinician will administer the composition until a dosage is reached that achieves the desired effect. In certain embodiments, the composition can therefore be administered as a single dose, or as two or more 

Therefore, it would have been obvious to one of ordinary skill in the art to choose a lower of reduction that is appropriate for the individual subject and optimize the frequency and dosages via routing optimization.
Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained.
   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 39-42, 44, 46-50, 52, 54-56, 87-88, 90-91, 94-98, 100, 102-105, 107-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 53-122 of copending Application No. 13/251909. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the method of lowering cholesterol comprising administering an anti-PCSK9 antibody.  Therefore, they would anticipate and/or render obvious of each other.

Applicant’s request to hold this rejection in abeyance until a finding of allowable subject matter is made has been noted.  The rejection is maintained as no allowable subject matter is found.

Conclusion
No claim is allowed.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        July 22, 2021